Case: 22-10076      Document: 00516497165         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 5, 2022
                                  No. 22-10076
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Hannah Logan; Henry O. Logan,

                                                            Plaintiffs—Appellants,

                                       versus

   Jerome Hennigan, 324 Family Law Judge,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-749


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Hannah and Henry Logan appeal the district court’s dismissal of their
   complaint alleging civil rights violations and violations of the Americans with
   Disabilities Act against Judge Jerome Hennigan, the presiding judge of the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10076       Document: 00516497165           Page: 2     Date Filed: 10/05/2022




                                      No. 22-10076


   324th Judicial District Court of Tarrant County, Texas, for lack of subject
   matter jurisdiction.
          The Logans’ appellate brief does not meaningfully address the basis
   for the district court’s dismissal. While pro se briefs are liberally construed,
   see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief
   arguments in order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993). The Logans’ failure to address the basis for the district
   court’s dismissal, “without even the slightest identification of any error in
   [the court’s] legal analysis or its application to [their] suit . . . is the same as
   if [they] had not appealed that judgment.” Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The district court judgment is AFFIRMED. The Logans’ pending
   motions for appointment of counsel, for summary judgment, to expedite the
   appeal, and for exemption of PACER fees are DENIED. See Ulmer v.
   Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).




                                            2